                Case 1:19-cv-08332-PKC Document 17 Filed 11/05/19 Page 1 of 1
                                                                                                                                                         Erik P. Pramschufer
                                                                                                                                                      Phone: (212) 980-7216
                                                                                                                                                        Fax: (212) 980-7291
                                                                                                                                                  erik.pramschufer@saul.com
                                                                                                                                                                 www.saul.com




                                                                                                                  November 5, 2019

  Via ECF

  Hon. P. Kevin Castel
  U.S. District Court for the Southern District of New York
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl St.
  New York, NY 10007

            Re:            Hai v. First Data Corporation, et. al. (Case No. 1:19-cv-8332-PKC)
                           Request to Adjourn Initial Conference, or Appear by Telephone

  Dear Judge Castel:

          This Firm represents Defendants First Data Corporation and Fiserv, Inc. An initial pre-
  trial conference is currently scheduled in this matter for November 8, 2019 at 11:45 am.

         The initial pre-trial conference was originally scheduled for November 4, 2019, but was
  adjourned to November 8, 2019. (ECF No. 16). On November 8, 2019 Defendants’ counsel are
  scheduled to attend the American Bar Association Labor and Employment Law Conference in
  New Orleans, LA. Therefore, Defendants respectfully request that the Court adjourn the
  conference to November 12, 2019, or November 13, 2019. Alternatively, Defendants’ counsel
  request the ability to participate in the November 8, 2019 conference by telephone.

         This is Defendants’ first request to adjourn the initial conference, except for the request
  based upon Defendants’ original intent to move for partial dismissal, which was voluntarily
  withdrawn. (ECF Nos. 9, 13). Plaintiff’s counsel has noted her consent to adjourn the conference
  to November 12, or 13, but stated that if such dates are unavailable, the conference should
  proceed as scheduled on November 8.

            Thank you for your consideration.

                                                                                         Respectfully submitted,

                                                                                         /s/ Erik P. Pramschufer
                                                                                         Erik P. Pramschufer, Esq.
  cc:       All counsel (via ECF)


                                                                                   36170684.2 11/05/2019
         1 2 7 0 A v e n u e o f t h e A me r i c a s , S u i t e 2 0 0 5       New York, NY 10020          Pho ne: (212) 980-7200      Fax: (212) 980-7209

DE LAWARE FLORI DA I LLI NOIS MARYL AND MASSACHUSETTS MINNESOT A NE W JE RSE Y NE W YORK PE NNSYLVANI A WASHI NGTON, DC
                                                                            A DELAWARE LIMITED LIABILITY PARTNERSHIP
